Name: 2010/247/: Council Decision of 26Ã April 2010 appointing one Polish member and one Polish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2010-05-01

 1.5.2010 EN Official Journal of the European Union L 110/30 COUNCIL DECISION of 26 April 2010 appointing one Polish member and one Polish alternate member of the Committee of the Regions (2010/247/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Tadeusz WRONA, member of the Committee of the Regions. An alternate members seat has become vacant following the appointment of Mr Jan BRONÃ  as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr Jan BRONÃ , Mayor of OleÃ nica (change of mandate); and (b) as alternate member:  Mr Zbigniew PODRAZA, Mayor of DÃ browa GÃ ³rnicza. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 26 April 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.